Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 16, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
  150120 & (98)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
                                                                                                                     Justices

  NATIONAL WILDLIFE FEDERATION,
  YELLOW DOG WATERSHED PRESERVE,
  INC., KEWEENAW BAY INDIAN
  COMMUNITY, and HURON MOUNTAIN
  CLUB,
            Petitioners-Appellants,
  v                                                                SC: 150120
                                                                   COA: 307602
                                                                   Ingham CC: 11-000123-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY and KENNECOTT EAGLE
  MINERALS COMPANY,
            Respondents-Appellees.

  ______________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the August 12, 2014 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 16, 2015
         a0909
                                                                              Clerk